Exhibit No. 10.68a

AMENDMENT TO

EMPLOYMENT AGREEMENT

Amendment to the Employment Agreement of Brian J. D’Ambrosia (this “Amendment”)
entered into on June 28, 2018 and effective as of April 1, 2018 (the “Effective
Date”), between Monro, Inc. (the “Company”) and Brian J. D’Ambrosia (the
“Executive”).

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated December 30, 2016 and effective as of January 1, 2017 (the
“Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to reflect an increase in the Executive’s base salary and an increase in the
percentage of base salary payable to the Executive under the Company’s annual
bonus plan based on the achievement of the performance targets set by the
Company under the annual bonus plan; and

WHEREAS, Section 9.4 of the Employment Agreement provides that modifications and
amendments to the Employment Agreement may only be made by a written agreement
executed by both the Company and the Executive;

NOW, THEREFORE, the Company and the Executive hereby amend the Employment
Agreement as follows, effective as of the Effective Date:

1.    Section 3.1 is amended to read as follows:

“3.1    Salary. As consideration for services rendered, the Company shall pay
the Executive a salary of $350,000 per annum (the “Base Salary”), payable not
less frequently than monthly. The Executive’s Base Salary will be reviewed
annually by the Compensation Committee of the Board (the “Committee”) and may be
increased (but not decreased without the Executive’s consent) to reflect the
Executive’s performance and responsibilities.”

2.    Section 3.2 is amended to read as follows:

“3.2    Annual Bonus. Pursuant to the Company’s bonus plan (the “Bonus Plan”),
the Company shall pay the Executive, within 120 days of its fiscal year-end, a
bonus in respect of each prior fiscal year during the Term (beginning with the
fiscal year ending in March 2019), of 45% of Base Salary if the Company achieves
its target level of performance set by the Committee with respect to such fiscal
year, increased up to a maximum of 112.5% of Base Salary if the Company exceeds
such performance targets by amounts to be determined by the Committee (the
“Annual Bonus”). If this Agreement terminates other than at the end of a fiscal
year either: (i) upon the expiration of the Term; or (ii) pursuant to Section 4,
and the Executive is entitled to a pro rata bonus for such partial fiscal year
pursuant to Section 5 or Section 6 hereof, such pro rata bonus shall be equal to
the bonus the Executive would have received under the Bonus Plan, based on the
Company’s actual performance during such fiscal year, had he been employed by
the Company for the entire fiscal year, multiplied by a fraction, the numerator
of which shall be the number of days during such fiscal year he was so employed
and the denominator of which shall be the number of days in such fiscal year
(the “Pro Rata Bonus”). The Executive may be entitled to the Annual Bonus for
the fiscal year prior to the fiscal year in which the Executive’s employment is
terminated, to the extent not yet paid (the “Preceding Bonus”). The Executive
shall be entitled to receive the Preceding Bonus and/or the Pro Rata Bonus, as
applicable: (a) at the same time the annual bonuses for the same periods are
paid to other senior executives of the Company; and (b) only to the extent the
Board or the Committee determines to pay such bonus to the other senior
executives of the Company. The Annual Bonus shall, in all respects, be subject
to the terms of the Bonus Plan.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

 

MONRO, INC. By:   /s/ Brett T. Ponton   Brett T. Ponton, President and Chief
Executive Officer

 

  /s/ Brian J. D’Ambrosia   Brian J. D’Ambrosia